Citation Nr: 1736200	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-15 973		DATE


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for obstructive sleep apnea. 

3.  Entitlement to service connection for pulmonary hypertension, to include as secondary to obstructive sleep apnea.  


REMAND

The Veteran had honorable active duty service with the United States Coast Guard from March 1974 to March 1978, June 1980 to October 1980, February 1981 to February 1982, and May 1989 to July 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board previously remanded the issues for further development in April 2015.  The case has been returned to the Board for appellate review.  The Board notes that actions requested in the prior remand have not been undertaken.  The April 2015 remand requested that the RO obtain a supplemental clinical opinion regarding the issues on appeal.  The remand did not request that a new examination be afforded to the Veteran.  The RO requested VA examinations for the Veteran.  When the Veteran failed to appear for the examination, the RO did not obtain the requested supplemental clinical opinion.  Therefore, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the issues must be remanded to obtain the originally requested supplemental opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental clinical opinion from an examiner familiar with sleep apnea.  The examiner should review the claims file and then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed obstructive sleep apnea was caused by service, or is otherwise related to the Veteran's active service?

The examiner should consider the pertinent evidence of record to include:
	
a.)  The Veteran's service treatment records that note that he denied frequent headaches or frequent trouble sleeping;

b.)  The Veteran's post-service statements that he was tired in service and his OERs that note that he worked long hours, weekends, holidays, and after normal hours (i.e. August 1991, February 1993, February 1994, August 1994, and February 1995);

c.)  The November 2006 Mount Clemens Regional Medical Center record that reflects "severe excessive daytime sleepiness" and "severe obstructive sleep apnea syndrome" and;

d.)  The Veteran's weight, age, and gender when diagnosed with sleep apnea, as opposed to those factors in service.  (The Veteran's weight in 1999 prior to retirement was 218 pounds, his weight in 2006 when diagnosed with sleep apnea was 234 to 244 pounds, and the Veteran is 72 inches in height.)

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  Obtain a supplemental clinical opinion from a cardiologist.  The examiner should review the claims file and then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed pulmonary hypertension was caused by service and is otherwise related to the Veteran's active service?

Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed pulmonary hypertension were caused by or permanently aggravated by the Veteran's sleep apnea?

The examiner should consider the pertinent evidence of record to include:
	
a.)  The Veteran's in-service 1997 and 1998 pulmonary function test results;

b.)  The Veteran's August 1990 complaint of heart palpations, mostly at rest;

c.)  The Veteran's August 1990 and March 1999 findings of normal EKG/ECG results;

d.)  January 1997 blood test results, if pertinent;

e.)  The Veteran's denials of dizziness or fainting spell and pain or pressure in the chest (i.e. see 1988, 1989, 1997, 1998, 1999 reports of medical history);

f.)  The October 2006 St. Joseph's healthcare record that reflects moderate pulmonary hypertension;

g.)  The November 2006 that reflects mild pulmonary hypertension;

h.)  The Veteran's diagnosis of sleep apnea;

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3.  Obtain a supplemental clinical opinion from an orthopedic examiner.  The examiner should review the claims file and then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed lumbar spine disability was caused by service, or is otherwise related to the Veteran's active service?

The examiner should consider the pertinent evidence of record to include:
	
a.)  The January 1986 service treatment record with diagnosis of muscle mass strain;

b.)  The November 23, 26, and 28, 1990 service treatment records showing a diagnosis of lumbar strain;

c.)  The January 21, 1997 record of normal range of motion;

d.)  The 1988, 1989, 1997, 1998, and 1999 reports of medical history;

e.)  The September 2004 MRI results of degenerative disc disease and disc protrusions at L1-2, L3-4, L4-5, and L5-S1, and;

f.)  The level of severity of the Veteran's back disability upon diagnosis in 2004 with regard to his age and weight and normal progression of the spine.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans

